Case 3:20-cv-02584-N Document 2 Filed 08/30/20 Page1of2 PagelD 26

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

JANE DOE
Plaintiff

V.

 

Civil Action No.
SOUTHERN METHODIST UNIVERSITY
Defendant

CERTIFICATE OF INTERESTED PERSONS
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Attorneys Michelle Simpson Tuegel and Maryssa Simpson on behalf of Jane Doe

 

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

A complete list of all persons, associations of persons, firms, partnerships, corporations,

guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

*Please separate names with a comma. Only text visible within box will print.

Jane Doe, Michelle Simpson Tuegel, The Simpson Tuegel Law Firm, PLLC, Maryssa Simpson,
Micah Dortch, The Potts Law Firm, Southern Methodist University
Case 3:20-cv-02584-N Document 2 Filed 08/30/20 Page2of2 PagelD 27

 

 

 

 

 

 

 

 

Date: August 30, 2020

Signature: Wiehll, S leg Zi
Print Name: Michelle Simpson Tuegel .
Bar Number: 24075187

Address: 3301 Elm St.

City, State, Zip: Dallas, Texas 75226

Telephone: 214-774-9121

Fax: 214-939-9229

E-Mail:

michelle@stfirm.com

 

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
